Filed 12/8/20 P. v. Stevens CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C090950

                   Plaintiff and Respondent,                                    (Super. Ct. No. 19CF06315)

         v.

MIKKEL STRONGBEAR STEVENS,

                   Defendant and Appellant.




         Appointed counsel for defendant Mikkel Strongbear Stevens filed an opening brief
setting forth the facts of the case and asking this court to review the record to determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436
(Wende).) After reviewing the entire record, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
                   FACTUAL AND PROCEDURAL BACKGROUND
       Defendant was arrested after he was found driving a stolen car following a lengthy
high-speed police pursuit. Defendant was charged with felony reckless evading (Veh.
Code, § 2800.2, subd. (a)—count 1), receiving stolen property (Pen. Code, § 496d, subd.
(a)—count 2), and unlawful taking or driving of a vehicle (Veh. Code, § 10851, subd.
(a)—count 3). Pursuant to a plea agreement, defendant pleaded no contest to felony
reckless evading count 1. In exchange for defendant’s no contest plea, the remaining
counts were dismissed.
       The trial court sentenced defendant to the upper term of three years in state prison
on count 1. The court ordered defendant to pay a conviction assessment of $30 (Gov.
Code, § 70373), a court operations assessment of $40 (Pen. Code, § 1465.8), a $4
“EMAT” fee (Gov. Code, § 76000.10), and a restitution fine of $300 (Pen. Code,
§ 1202.4, subd. (b)), with an additional $300 parole revocation fine, which was stayed
pending successful completion of parole (Pen. Code, § 1202.45). The court awarded
custody credit in the amount of 100 days (50 actual and 50 conduct), and restitution was
reserved regarding the victim.
       Defendant filed a timely notice of appeal but did not obtain a certificate of
probable cause.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right to file a
supplemental brief within 30 days from the date the opening brief was filed. More than
30 days have elapsed, and defendant has not filed a supplemental brief. Having
undertaken an examination of the entire record pursuant to Wende, we find no arguable



                                              2
error that would result in a disposition more favorable to defendant. Accordingly, we
affirm the judgment.
                                     DISPOSITION
      The judgment is affirmed.



                                                    /s/
                                                BLEASE, Acting P. J.



We concur:



    /s/
HULL, J.



    /s/
RENNER, J.




                                            3